UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 01-7408



In Re: JOSEPH JOHNSON, JR.,

                                                           Petitioner.




        On Petition for Writ of Mandamus.      (CR-93-209-M)


Submitted:   December 20, 2001              Decided:   January 2, 2002


Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Joseph Johnson, Jr., Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Joseph Johnson, Jr., has filed a petition for a writ of man-

damus seeking to have this court direct the district court to act

on a motion he alleges he filed on June 19, 2001, in a criminal

case to expunge the record. Our review of the district court’s

docket sheet reveals that Johnson filed a motion to expunge the

record in January 2001, and that the district court has ruled on

the motion.    There is no record of an identical motion filed in

June 2001, as Johnson alleges.   Further, this is the second peti-

tion for a writ of mandamus that Johnson has filed regarding a

motion to expunge the record.     Where there is another available

remedy, mandamus relief is not available.    In re Beard, 811 F.2d
818, 826 (4th Cir. 1987).   Mandamus relief is not a substitute for

appeal.    In re United Steelworkers, 595 F.2d 958, 960 (4th Cir.

1979).    Johnson could have challenged the denial of his motion by

filing an appeal.   Accordingly, we deny mandamus relief.   We grant

Johnson’s motion to proceed on appeal in forma pauperis.    We dis-

pense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                    PETITION DENIED




                                  2